DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkert et al [6997701], further in view of Docquier et al [20110146450] and Eilemann et al [20140000569].
With respect to claim 1, Volkert, with exception to the bold text, discloses: A water heater system comprising: a blower (10) configured to move a mixture of air and fuel; a burner (11) configured to produce a controlled flame created by igniting the mixture of air and fuel; a heat exchanger (12) configured to facilitate heat transfer from the controlled flame to a fluid flowing through the heat exchanger; and a housing (refractory) (G) configured to attach to the burner and the heat exchanger and retain the heat as the heat is directed from the burner and toward the heat exchanger [see FIG 4, col 23-col 5, line 23]; however does not disclose the ignitor (explicitly), further features of the refractory or protrusion for contacting the heat exchanger.
Docquier makes up for the deficiencies of Volkert regarding the ignitor and refractory by teaching: 
an igniter (16) configured to ignite the mixture of air and fuel [paragraph 0077]
 wherein the refractory (12) comprises: a unitary ceramic housing comprising: a refractory top having a burner aperture extending therethrough, the refractory top configured to receive at least a portion of the burner; and a plurality of sidewalls forming a central cavity of the ceramic housing, each of the plurality of sidewalls having a first end extending from the refractory top and a second end disposed proximate the heat exchanger [see FIGs 1-3, paragraph 0080-0088]. 
Docquier further shows: 
{cl. 4} The system of Claim 1, wherein a single unit comprises the burner and the igniter [see FIG 1 of Docquier].
Eilemann makes up for the further deficiencies of Volkert by teaching: wherein a sidewall of the plurality of sidewalls comprises a protrusion (153) extending laterally along an inside surface of the sidewall, the protrusion being configured to contact the heat exchanger (107).
Eilemann further shows:
{cl. 2} The system of Claim 1, wherein the protrusion is further configured to form a seal between the heat exchanger and the refractory by deforming when a plurality of fins of the heat exchanger contact the protrusion [paragraph 0099].
{cl. 3} The system of Claim 2, wherein the protrusion of the refractory is configured to deform such that, when the refractory is installed, a plurality of fins of the heat exchanger cut into the protrusion to form the seal [paragraph 0099].
With respect to claim 11, Volkert discloses: A unitary housing for a water heating assembly, the unitary housing comprising: a top having a burner aperture (at 11) extending therethrough, the top configured to receive at least a portion of a burner (11); and a plurality of sidewalls forming a central cavity of the unitary housing, each of the plurality of sidewalls having a first end extending from the top and a second end configured to contact a heat exchanger (12) [see FIG 4, col 23-col 5, line 23], however does not disclose the invention as further claimed.
Docquier makes up for any uncertainty of a refractory (unitary housing) by teaching a refractory block (12) housing a burner and air supply as described above [see FIGs 1-3, paragraph 0080-0088].
Eilemann further discloses: wherein one or more of the plurality of sidewalls comprises a protrusion extending laterally along an inside surface of one of the plurality of sidewalls, the protrusion being configured to contact a plurality of fins of the heat exchanger to create a seal between the heat exchanger and the unitary housing, and wherein the unitary housing is configured to retain heat produced by the burner [paragraph 0099].
{cl. 16} The unitary housing of Claim 11, wherein the protrusion is further configured to form a seal between the heat exchanger and the unitary housing by deforming when the plurality of fins of the heat exchanger contact the protrusion [paragraph 0099].
{cl. 17} The unitary housing of Claim 16, wherein the protrusion is configured to deform such that a plurality of fins of the heat exchanger cut into the protrusion to form the seal [paragraph 0099].
{cl. 18} The unitary housing of Claim 16 further comprising a sealing material located on a surface of the protrusion, the sealing material being configured to form the seal between the heat exchanger and the unitary housing [paragraph 0099].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Volkert with the teachings of Docquier and Eilemann because the combinations shows a known means of installing an assembly that will retain heat and provide a proper seal to avoid heat loss.
Allowable Subject Matter
Claims 5-10, 12-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specific details of the burner and igniter apertures are not seen in the prior art applied, and any teaching from an additional reference lacks motivation. Certain limitations, i.e. the shape of the apertures are not found in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/9/2022